Citation Nr: 1754294	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-21 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include cysts.

2.  Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a back disorder, to include arthritis and degenerative disc disease.

4.  Entitlement to service connection for a dental disease.

5.  Entitlement to service connection for major depressive disorder (MDD), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty service in the Navy from May 1972 to March 1975.  His awards and decorations included a National Defense Service Medal.  The Board sincerely thanks the Veteran for his service to his country. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2016, the claim was remanded for a Travel Board hearing.  In May 2017, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of which is associated with the record. 

The issues of skin disorder, back disorder, and a stomach disorder, including GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is not shown that the Veteran has a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for the limited purpose of receiving VA outpatient treatment; there is no indication of a current dental disability that is a residual of a combat wound or other trauma in service.

2.  The evidence demonstrates that the Veteran has MDD that is related to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

2.  Service connection for MDD, as secondary to service-connected PTSD, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Generally, establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Regarding the dental claims, disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment, so the Board will consider the Veteran's entitlement to service connection for both compensation and outpatient dental treatment.

A. Dental Disability

In-service dental records showed that the Veteran's 3, 14, 19, 23, 24, 25, and 30 teeth were restored or treated.  

In a May 2007 Social Security Administration (SSA) record, the Veteran's hard and soft palates were normal.  His teeth were satisfactory.  He did not have gum, tonsillar, or uvular lesions, ulcers, discoloration, or edema.  

A September 2007 VA medical record noted that the Veteran had in-service dental work, as well as a bridge done at VA.  In an August 2008 VA record, the Veteran was diagnosed with dental disorder not otherwise specified.  It was noted that he had abscesses on 13 and 22, and had missing teeth at 14, 23, 24, 25, and 26.

A November 2008 SSA record, in part, noted that the Veteran had three partial fixed dentures and a number of carious teeth.  

In a June 2010 VA medical record, the Veteran complained of two days of pain and swelling of the side of his face/mouth.  It was noted that he had a dental bridge and poor dentition on the left.  He was assessed with dental pain.  In October 2010, it was noted that the Veteran had bad teeth on the left side. 

In his February 2011 VA Form 9, the Veteran claimed that he had a dental disease in service, and in 1975.  He continued to experience dental/mouth symptoms.  

At the May 2017 hearing, the Veteran reported that he had bridge work done in service.  Since he had this bridge work, he "always" had problems.  He "lost" four of the five bridges that he was given.  He did not report any trauma or injury.  He believed that this condition was due to decay.  

Upon consideration of the above, the Board finds that service-connection for compensation for the Veteran's claimed dental disorder is not warranted.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  Based upon the foregoing, the Board concludes that there is no basis in the law for the award of service-connected VA disability compensation for the Veteran's current dental condition.  As such, he is not eligible for VA compensation.  See 38 C.F.R. § 4.150; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Having determined that the Veteran is not eligible for service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of these classes.  Significantly, one-time dental treatment (Class II) is available for Veterans, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b). 

In the Veteran's case, he was separated from service in March 1975; therefore, he is eligible for treatment only with a timely filed application.  Such application must have been submitted within one year of her separation.  As his application was not received until February 2008 (roughly 33 years following separation from service), his application is untimely.  Consequently, he does not meet the requirements for VA dental care on a Class II basis. 

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161 (c).  The significance of a finding that a dental condition is due to trauma in service is that a Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (c).  As an initial matter, the Veteran does not contend, and the evidence does not show, that he ever served in combat. 

The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" does not include the Veteran's tooth extractions or bridge work in service.  For the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15, 566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).  The Veteran does not contend, and the evidence does not show that he sustained dental trauma in service.  Accordingly, service connection for a dental disability on the basis that such is due to dental trauma must be denied.  

In summation, the claim for service-connection for a dental condition, it include compensation and for care, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  

B. Major Depressive Disorder

In his January 2010 notice of disagreement, the Veteran claimed that his depression was related to his PTSD.   

In June 2007, a VA clinician assessed the Veteran with single episode moderate MDD.  

In his February 2011 VA Form 9, the Veteran linked his stressor of a near-drowning experience in service and his current depression.  He reported that he felt depressed since this event. 

In a January 2012 VA medical record, the Veteran was noted as diagnosed with PTSD and MDD.  In an August 2016 private medical record, the Veteran was diagnosed with recurrent MDD that was in partial remission.  

In a November 2016 statement, the Veteran reported that after his over-board incident he became depressed and developed suicidal ideation.  This incident caused depression and anger that continued after discharge. 

In the March 2017 VA PTSD examination, the VA examiner found that the Veteran's in-service stressor of a near-drowning experience was adequate to support a diagnosis of PTSD.  The Veteran was found to have intense or prolonged psychological distress when exposed to internal or external cues that symbolized or resembled an aspect of this trauma.  His PTSD was found to cause disturbances of motivation and mood.  Service connection for PTSD was established in an April 2017 rating decision.

The Veteran has been diagnosed with MDD during the course of this appeal.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  As the medical evidence does not differentiate between the Veteran's current psychiatric symptoms, all the Veteran's psychiatric impairments and symptomatology are recognized as service-connected.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, the Board finds that service connection for MDD is warranted.

The Board notes that record has indicated that the Veteran may have a personality disorder.  To the extent the Veteran intended that his claim for depression include any diagnosis of a personality disorder, it must fail.  As to the diagnosis of any personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  As such, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303(c).


ORDER

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.

Service connection for MDD is granted. 



REMAND

The Board notes that the Veteran was not afforded VA examinations for his skin, stomach/GERD, and low back claims.  For the following reasons the Board finds that examinations for these conditions are necessary to adjudicate these claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In his February 1975 separation report of medical history, the Veteran marked "yes" for frequent indigestion; tumor, growth or cyst; and recurrent back pain.  He marked "don't know" for stomach, liver, or intestinal trouble.  The Veteran has claimed that he has been treated for and experienced cysts/lesions, digestive-related issues, and back problems in service and thereafter.  His STRs show that he had gastric problems in service, and in his separation report of medical history he reported that he wore a back brace/support.  There are no VA examinations that discuss the etiology of these disorders.  In light of the foregoing, the Board finds that the low threshold has been met for triggering the Secretary's duty to assist by providing medical examinations to address the questions of whether the Veteran has a skin/cyst disorder, a gastric disorder, GERD, or a low back disorder that is related to his military service.

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with the appropriate authorizations to assist him in obtaining any outstanding private medical records related to his claims for skin disorder, stomach disorder, GERD, and low back disorder.  He is requested, through these authorizations, to provide the names and addresses of all medical care providers who treated him for these conditions since leaving service.  Please also provide him with the opportunity to submit additional records in support of his claims. 

2. Please obtain all VA records that have not yet been associated with the claims file. 

3. After completion of steps 1 and 2, please arrange for appropriate VA examiners to provide examinations and medical opinions to answer the following questions: 

a. Identify any skin disability diagnosed, to include cysts, in the Veteran's medical records since February 2008.  For each skin disability found, is it at least as likely as not (a 50% or greater probability) that a current disability, or one diagnosed since February 2008, had its onset in, or is related to service?  

Please consider and discuss as necessary: the February 1975 separation examination where the Veteran was found clinically normal except for scars on his right and left elbow; the numerous lesions/cysts that the Veteran was shown to have in his post service treatment records; the Veteran's May 2017 testimony that he believed his skin conditions were related to in-service cleaning and painting of ships; the Veteran's May 2017 testimony that his skin condition may be related to an allergic reaction; and the Veteran's May 2017 testimony that he developed his first lesion/cyst six months into service.  

b. Identify any stomach disability diagnosed, to include acid reflux/GERD, since February 2008.  For each stomach disability found, is it at least as likely as not that a current disability, or one diagnosed since February 2008, had its onset in, or is related to service?  

Please consider and discuss as necessary: the Veteran's in-service diagnoses of stomach gas, indigestion, acute gastritis, and frequent vomiting; the February 1975 separation examination where the Veteran was found clinically normal; the Veteran's post-service records showing complaints of dysphagia and complaints of neck swelling; and the March 2015 VA record where the Veteran was noted to have dyspepsia. 

c. Is it at least as likely as not that the Veteran has a current back disability, to include arthritis and degenerative disc disease, that is related to his service?  

Please consider and discuss as necessary: the February 1975 separation examination where the Veteran's back was found clinically normal; the February 1975 separation report of medical history where the Veteran noted that he wore a back brace/support; the March 2007 VA medical record that noted the Veteran was a materials handler at a store and was involved in an work-related accident in April 2006 and experienced back pain since this time; and a March 2009 SSA decision where it was noted that the Veteran's degenerative disc disease onset in October 2006. 

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


